DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2022 has been entered.
Status of the Claims
Claims 2, 12, and 21 are canceled. Claims 1, 3-11, and 13-20 are pending and examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 9-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1).
Regarding claim 1, Bradley teaches a sensor comprising a field effect transistor (e.g., see Fig. 1A, par. 81-84, 86-87). Bradley teaches the sensor for use with a sample comprising electrolyte (par. 21). 
Bradley teaches the field effect transistor comprising:
an active region comprising a source region, a drain region (contacts 110 and 112 as source and drain electrodes, Fig. 1A, par. 83), and a channel region between the source region and the drain region (channel region between contacts, see Fig. 1A);
a dielectric region on the channel region (dielectric layer 116, Fig. 1A, par. 84);
a functionalization layer coupled to the dielectric region (functionalization layer 120, Fig. 1A, par. 107-108); and
a fluidic gate region (area above functionalization layer 120 when exposed to sample, see Fig. 1A).
This embodiment of Bradley fails to specifically teach the field effect transistor comprising an enzyme coupled to the dielectric region, the enzyme having an active site for interacting with a substrate; and an electrolyte-screening layer coupled to the dielectric region, covering part of the enzyme while leaving the active site uncovered, thereby permitting interaction of the substrate with the active site while reducing electrolyte screening by the electrolyte on the substrate, the electrolyte-screening layer having a height (h) such that more than half but less than 100% of a height (H) of the enzyme is covered, wherein the part of the enzyme closest to the dielectric region on the channel region is within 2 nm of the dielectric region.
Bradley teaches in another embodiment a sensor comprising:
an active region comprising a source region, a drain region (source-drain pair (e.g., c1a and c1b in Fig. 26, c1 in Fig. 25, 28), par. 199, 201), and a channel region between the source region and the drain region (channel region between contacts, see Fig. 25-26, 28);
a dielectric region on the channel region (dielectric surface 302, Fig. 25-26, par. 201);
a receptor or other functional bio-structure coupled to the dielectric region (cell wall receptor or other functional bio-structure 308, Fig. 25; receptor or other functional bio-structure 312, Fig. 26; embedded receptors 324, Fig. 28), the receptor or other functional bio-structure having an active site for interacting with a substrate (cell wall receptor or other functional bio-structure 308, has specific activity to respond to analyte 307, for example by ligand binding, par. 200, Fig. 25; receptor or other functional bio-structure 312 has specific activity to respond to an analyte, par. 202, Fig. 26; embedded receptors 324, receptors 324 have a specific affinity for surface groups of virons 326, par. 213, Fig. 28);
a functionalization layer including a cell membrane bilayer or lipid monolayer coupled to the dielectric region, thereby reading on electrolyte-screening layer (cell membrane bi-layer 306, Fig. 25, par. 200; lipid monolayer 311, Fig. 26, par. 202; cell membrane 325 or alternative membrane structure, Fig. 28, par. 213), covering part of the receptor or other functional bio-structure while leaving the active site uncovered, thereby permitting interaction of the substrate with the active site (see Figs. 25-26, 28), the electrolyte-screening layer having a height (h) such that more than half but less than 100% of a height (H) of the receptor or other functional bio-structure is covered (see e.g., Figs. 25 and 28), wherein the part of the receptor or other functional bio-structure closest to the dielectric region on the channel region is within 2 nm of the dielectric region (as seen in Fig. 26, the functional bio-structures 312 coupled to the dielectric surface 302 are immobilized on nanotubes, which are taught by Bradley in par. 31, 187, 192 to be about 1-2 nm in diameter, implying the part of the bio-structure closest to the dielectric region is within 2 nm of the dielectric region); and 
a fluidic gate region to which the active site of the receptor or other functional bio-structure is exposed (area above dielectric surface with functional bio-structures when exposed to analyte of interest in media 307, see Figs. 25-26, 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Bradley such that the sensor comprising the field effect transistor of the first embodiment includes a receptor or other functional bio-structure coupled to the dielectric region and a functionalization layer including a cell membrane bilayer or lipid monolayer coupled to the dielectric region of the second embodiment because the first embodiment of Bradley is generic with respect to the type of functionalization layer that can be incorporated into the sensor and one would be motivated to use the appropriate functionalization layer for detection of the desired analyte. One having ordinary skill in the art would have a reasonable expectation of success in combining the embodiments because they are similarly drawn to sensors having analogous structures including a functionalization layer.
Although the combination of Bradley does not specifically teach the electrolyte-screening layer reducing electrolyte screening by the electrolyte on the substrate, this limitation is considered a functional limitation that does not provide any additional structural limitations to the claimed device. The prior art only needs to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. The combination of Bradley teaches the sensor comprising a field effect transistor comprising the electrolyte-screening layer coupled to the dielectric region as required. Therefore, the combination of Bradley is considered capable of performing the recited functional limitation.
Bradley fails to specifically teach an enzyme coupled to the dielectric region.
Yukimasa teaches a sensor (pyrophosphate detection sensor 31, par. 49) comprising a dielectric region (insulation board 22, par. 49; Fig. 2; insulation board may formed with dielectric materials such as glass, silicon, plastic and the like, par. 54), an enzyme (H+ pyrophosphatase 11, par. 50; Fig. 2), and an electrolyte-screening layer coupled to the dielectric region, covering part of the enzyme while leaving the active site uncovered, thereby permitting interaction of the substrate with the active site (H+ impermeable membrane 21, par. 49-51), the electrolyte-screening layer having a height (h) such that more than half but less than 100% of a height (H) of the enzyme is covered (Fig. 2). Yukimasa teaches that H+ pyrophosphatase is intrinsically present within a tonoplast membrane of plants (par. 45) and uses an H+ impermeable membrane, such as a natural tonoplast membrane, an artificial lipid bilayer, or the like, with embedded H+ pyrophosphatase in the pyrophosphate detection sensor (par. 47, 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receptor or other functional bio-structure of Bradley be H+ pyrophosphatase of Yukimasa because Bradley is generic with respect to the functional bio-structure that can be incorporated into the sensor and one would be motivated to use the appropriate functional bio-structure or enzyme for detection of the desired analyte or substrate. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Bradley is not specific as to what functional bio-structures can be embedded into the cell membrane or lipid bilayer of the sensor and Yukimasa teaches that pyrophosphatase is an enzyme that can be embedded or found embedded within a tonoplast membrane and a lipid bilayer.
Regarding claims 3-5, Bradley in view of Yukimasa teaches the sensor according to claim 1. Yukimasa teaches the enzyme is coupled to the dielectric region by being bound to the binding layer (see Yukimasa, Figs. 2-3, 5), wherein the binding layer is a self-assembled monolayer (the immobilizing layer 51 can be formed with a SAM membrane, Yukimasa, par. 51; Yukimasa, Figs. 2-3; for the immobilizing layer 83, for example, a SAM (self-assembled monolayer) membrane can be used in which a straight-chain carbon compound having a thiol group at one end is utilized, Yukimasa, par. 65; Yukimasa, Fig. 5), wherein the self-assembled monolayer is further bound to molecules forming the electrolyte-screening layer on the self-assembled monolayer (the immobilizing layer 51 can be formed with a SAM membrane which immobilizes the H+ impermeable membrane 31 on the upper face thereof utilizing a crosslinking reaction, Yukimasa, par. 51; when the SAM membrane as described above is used for the immobilizing layer 83, the H+ impermeable membrane 21 can be immobilized on the upper face of the immobilizing layer 83 by a crosslinking reaction of the thiol group, Yukimasa, par. 65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the binding or immobilizing layer as taught in Yukimasa in the sensor of Bradley in view of Yukimasa in order to immobilize the H+ impermeable membrane with embedded H+ pyrophosphatase onto the dielectric region (par. 51).
Regarding claims 9 and 10, Bradley in view of Yukimasa teaches the sensor according to claim 1, wherein the electrolyte-screening layer comprises a lipid bilayer wherein the lipid bilayer is a cell membrane (cell membrane bi-layer 306, Fig. 25, par. 200).
Regarding claim 11, Bradley in view of Yukimasa teaches the sensor according to claim 1, wherein a height (h) of the electrolyte-screening layer is such that from 2 to 10 nm of a height (H) of the enzyme is covered (since the functional bio-structures in Figs. 25-26, 28 of Bradley are partially covered by the whole height (h) of the electrolyte-screening layer and the membrane bilayer thickness (electrolyte-screening layer) is 5 nm as taught by Bradley in par. 193 and 196, it is implied that 5 nm of a height (H) of the bio-structure is covered, which is within the recited range of between 2 to 10 nm).
Regarding claims 17-20, Bradley in view of Yukimasa teaches a biosensing device comprising one or more sensors according to claim 1, wherein the one or more sensors is a plurality of sensors (a combination of different sensors, plurality of sensors, Bradley, par. 212), wherein the plurality of sensors are in fluid communication with each other (same chambers, Bradley, par. 212), and wherein each sensor in the plurality of sensors is associated with a different enzyme (detecting more than one kind of pathogen-specific fragment to provide a multi-pathogen panel detector, Bradley, par. 212; different enzymes would be used depending on the kind of substrates to be detected in the panel detector).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1) as applied to claim 5, and further in view of Duffy (US 2005/0250097 A1).
Bradley in view of Yukimasa teaches the sensor according to claim 5, but fails to teach the molecules are polyalkylene glycol molecules or wherein the molecules are selected from hydrocarbon molecules having zero or more hydrogen atoms substituted by halogen atoms, wherein the halogen atoms are fluorine atoms.
Duffy teaches use of self-assembled monolayers for immobilization of biological materials such as enzymes (par. 88, 114) wherein the self-assembled monolayer is bound to a variety of molecules depending on a desired functionality of the self-assembled monolayer (such a functionality may be selected to create a SAM that is hydrophobic, hydrophilic, that selectively binds various biological or other chemical species, or the like, par. 205) including polyalkylene glycol molecules (alternatively, the functional group may be chosen from a wide variety of compounds or fragments thereof which will render the SAM "biophobic", a particularly preferred biophobic functional group is polyethylene glycol (PEG), par. 209) and molecules selected from hydrocarbon molecules having zero or more hydrogen atoms substituted by halogen atoms (par. 205, 207).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bind molecules such as polyalkylene glycol molecules and hydrocarbon molecules having zero or more hydrogen atoms substituted by halogen atoms wherein the halogen atoms are fluorine atoms as in Duffy to the self-assembled monolayer of Bradley in view of Yukimasa because Bradley in view of Yukimasa is generic with respect to the self-assembled monolayers and the molecules that can be bound to the self-assembled monolayers that can be incorporated into the sensor and one would be motivated to use the appropriate molecules bound to the self-assembled monolayer to ensure appropriate self-assembled monolayer functionality and proper bioconjugation of the enzyme to the sensor. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Bradley in view of Yukimasa teaches a sensor having a self- assembled monolayer to immobilize enzymes and Duffy teaches a self-assembled monolayer having a bound functional group for immobilizing biological species such as enzymes.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1) as applied to claim 1, and further in view of Mentlein (“Cell-Surface Peptidases”, Internation Review of Cytology, 2004).
Regarding claims 13-14, Bradley in view of Yukimasa teaches the sensor according to claim 1, but fails to specifically teach the enzyme is selected from polymerases, peptidases, and proteases and the active site of the enzyme comprises a binding pocket for selectively binding with the substrate.
Mentlein teaches cell-surface peptidases, such as APN, NEP, APP, DPP IV, pyroglutamyl-peptidase II, and ECE, and important physiological substrates for the cell-surface peptidases (see Tables I and III, p. 177, par. 2). The cell-surface peptidases are integral membrane proteins that are embedded into plasma membranes (p. 169, par. 4-p. 170, par. 1, e.g., p. 177, par. 5-p. 178, par. 1). The active sites of the enzymes comprise a binding pocket for selectively binding with the substrate (see Table III, p. 177, par. 2, p. 171, par. 3, p. 173, par. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the enzyme of the sensor of Bradley in view of Yukimasa with one of the cell-surface peptidases of Mentlein in order to sense a substrate of physiological importance (p. 177, par. 2, Table III). One would have a reasonable expectation of success in combining the prior art references because Bradley in view of Yukimasa teaches a sensor comprising an enzyme embedded in a membrane that acts on a substrate for sensing the substrate and Mentlein teaches peptidase enzymes are embedded in a plasma membrane and act on important physiological substrates.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1) as applied to claim 1, and further in view of Gül (“Single Molecule Bioelectronics and Their Application to Amplification-Free Measurement of DNA Lengths”, Biosensors (Basel), 2016).
Bradley in view of Yukimasa teaches the sensor according to claim 1, but fails to teach the sensor comprises a single enzyme and is for sensing a single substrate at a time.
Gül teaches that single-enzyme transistors using single-walled carbon nanotubes can transduce the motions and catalytic activity of a single protein into an electronic signal for real-time monitoring of the protein’s activity (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Bradley in view of Yukimasa to be a single-enzyme transistor as taught by Gül because this would allow for real-time monitoring of the protein’s activity (Gül, abstract). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both Gül and Bradley in view of Yukimasa are similarly drawn to field effect transistors comprising enzymes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1) as applied to claim 1, and further in view of De Palma (US 2005/0255514 A1).
Bradley in view of Yukimasa teaches the sensor according to claim 1, the enzyme is coupled to the dielectric region by being bound to the binding layer (see Yukimasa, Figs. 2-3, 5), wherein the binding layer is a self-assembled monolayer (the immobilizing layer 51 can be formed with a SAM membrane, Yukimasa, par. 51; Yukimasa, Figs. 2-3; for the immobilizing layer 83, for example, a SAM (self-assembled monolayer) membrane can be used in which a straight-chain carbon compound having a thiol group at one end is utilized, Yukimasa, par. 65; Yukimasa, Fig. 5), but fails to specifically teach wherein the enzyme is coupled to the dielectric region via a linker.
De Palma teaches self-assembled monolayers comprising silane molecules with a functional group (Y group, par. 46) such as linking molecules (e.g., maleimide, par. 46) for interacting/binding with biological moieties such as enzymes (par. 110, 129, 531).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a linker molecule on the self-assembled monolayer as taught by De Palma in the sensor of Bradley in view of Yukimasa to couple the enzyme to the dielectric region because Bradley in view of Yukimasa is generic with respect to the self-assembled monolayers that can be incorporated into the sensor and one would be motivated to use the appropriate self-assembled monolayer to ensure proper bioconjugation of the enzyme to the sensor. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Bradley in view of Yukimasa teaches a sensor having a self-assembled monolayer to immobilize enzymes and De Palma teaches a self-assembled monolayer having a functional group for interacting/binding with biological moieties such as enzymes in a biosensor (par. 120, 123, 129, 530-531).
Response to Arguments
Applicant’s arguments, see p. 5, filed 2022 September 8, with respect to the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of amendments to the claims.  The rejection of the claims under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see p. 8-12, filed 2022 September 8, with respect to the rejections of the claims under 35 U.S.C. 103 over Shionoya in view of Bhardwaj have been fully considered and are persuasive in light of amendments to the claims.  The rejections of the claims under 35 U.S.C. 103 over Shionoya in view of Bhardwaj have been withdrawn. 
Applicant’s arguments, see p. 12-15, filed 2022 September 8, with respect to the rejections of the claims under 35 U.S.C. 103 over Bradley in view of Yukimasa have been fully considered and are persuasive in light of amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bradley in view of Yukimasa, as detailed above, which teaches a sensor comprising a field effect transistor as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1677